Citation Nr: 0428755	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  95-34 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to service connection for claimed tinnitus.  

2.  Entitlement to service connection for a claimed bilateral 
knee disorder.  

3.  Entitlement to service connection for a claimed low back 
disorder.  

4.  Entitlement to service connection for a claimed cervical 
spine disorder.  

5.  Entitlement to a compensable evaluation for the service-
connected bilateral hearing loss.  






REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his sister



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from July 1980 to 
February 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from February and August 1995 rating decisions of the 
Department of Veterans Affairs (VA) New York Regional Office 
(RO), which denied entitlement to the claims enumerated 
above.  

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for two personal hearings before 
Veterans Law Judges at the RO in July 2000 and March 2004.  

Although he was notified of the time and date of the hearings 
by mail sent to his last known address, he failed to appear 
for those hearings.  

Pursuant to 38 C.F.R. § 20.704(d) (2004), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  



FINDINGS OF FACT

1.  The veteran currently is not shown to have tinnitus that 
had its clinical onset in service or due to any event 
therein.  

2.  The veteran currently is not shown to have a right knee 
disorder that had its clinical onset in service or is due to 
any event therein.  

3.  The veteran currently is shown to have a left knee 
osteophyte and chondromalacia that likely are due to trauma 
suffered in connection with his duties during military 
service.  

4.  The veteran currently is not shown to have a low back 
disorder that had its clinical onset in service or is due to 
any event therein.  

5.  The veteran currently is not shown to have cervical spine 
disorder that had its clinical onset in service or is due to 
any event therein.  

6.  The service-connected hearing loss earlier was shown to 
be manifested by no more than right ear puretone thresholds 
of 15, 10, 80 and 90 at 1000, 2000, 3000 and 4000 Hertz 
respectively, as well as a right ear speech recognition score 
of 96 percent under the Maryland CNC test and left ear 
puretone thresholds of 10, 20, 70 and 90 at 1000, 2000, 3000 
and 4000 Hertz, respectively, as well as a left ear speech 
recognition score of 94 percent under the Maryland CNC test.  

7.  The veteran most recently failed to report for a VA 
examination scheduled to evaluate the severity of the 
service-connected hearing without explanation in April 2003.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by tinnitus due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2004).  

2.  The veteran is not shown to have a right knee disability 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2004).  

3.  The veteran's left knee disability manifested by an 
osteophyte and chondromalacia is due to an injury that was 
incurred in his period of active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

4.  The veteran is not shown to have a low back disability 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2004).  

5.  The veteran is not shown to have a cervical spine 
disability due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107, 
3.655 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2004).  

6.  The claim for an increased (compensable) rating for the 
service-connected hearing loss must be denied by operation of 
law.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.655, 4.3, 4.7, 4.85, 4.86, 4.87 including Diagnostic 
Code 6100 (1998, 2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes that the veteran was apprised 
of the relevant aspects of VCAA after initial RO 
consideration of his claim.  See Pelegrini v. Principi, 16 
Vet. App. 259 (2004); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004).  As will become apparent from the 
discussion below, however, any deficiency in the timing of 
notice is harmless.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains evidence regarding the scope of notice to 
which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing at the RO.  The Board notes that the veteran failed 
to appear for two scheduled hearings where he would have had 
the opportunity to give testimony before a Veterans Law 
Judge.  

Further, by April and December 2003 letters and May 2003 
Supplemental Statement of the Case, he and his representative 
have been notified of the evidence needed to establish the 
benefits sought, and he has been advised via those documents 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  


Factual Background

On July 1980 enlistment medical examination report, the 
veteran's "PULHES" physical profile amounted to a "picket 
fence" (i.e., all 1's), indicating a high level of medical 
fitness.  (See generally Hanson v. Derwinski, 1 Vet. App. 
512, 514 (1991) for an explanation of the military medical 
profile system).  

In July 1981, the veteran sustained an injury to the neck.  
Cervical syndrome right side was diagnosed.  

A July 1981 X-ray study revealed loss of normal cervical 
lordosis.  

A July 1981 service medical notation reflected a 90 percent 
decrease in back pain.  

The service medical records reflect that, in July 1984, the 
veteran complained of having a chronic stiff neck of which he 
had been suffering since 1981.  The assessment was that of 
recurring old injury.  

In August 1987, the veteran reported low back pain that began 
three days prior while he was lifting a generator onto a 
trailer.  

In September 1988, a bilateral high frequency hearing loss 
was diagnosed.  

In November 1988, the veteran voiced complaints of having low 
back pain that began when he was unloading plywood.  
Lumbosacral strain was diagnosed.  

On December 1988 medical examination report, the examiner 
assessed a PULHES profile consisting of 1's with the 
exception of a 3 for hearing.   

The veteran's DD Form 214 indicates that he was a radio 
operator in service and that he received a parachute badge.  

By May 1989 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a no 
percent evaluation.  

In September 1993, the veteran was found unqualified for 
employment with the New York Police Department due to 
audiologic deficiencies.  

A January 1994 private medical progress note reflected a 
diagnosis of cervical radiculopathy.  

In July 1994, the veteran filed a claim for an increased 
rating for service-connected bilateral hearing loss.  He 
indicated that hearing loss had an adverse impact on his 
career.  He was not permitted to reenlist due to hearing loss 
and was not accepted for employment with the New York Police 
Department because of decreased hearing ability.  

On October 1994 VA audiologic examination, bilateral hearing 
was assessed as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
20
40
75
32
LEFT
5
10
40
80
33

Right ear speech recognition was 94 percent, bilaterally, 
under Maryland CNC guidelines.  

On examination, the veteran reported decreased hearing in 
1984 as well as occasional ringing in the ears.  He stated 
that he was exposed to noise in service.  The veteran could 
not match tinnitus to pitch and intensity.  

On October 1995 VA ear disease examination, the examiner 
diagnosed tinnitus by history.  

By February 1995 rating decision, the RO denied service 
connection for tinnitus and denied an increased rating for 
bilateral hearing loss.  

In April 1995, the veteran filed a claim of service 
connection for low back, cervical spine and bilateral knee 
disability.  

On June 1995 VA cervical spine examination report, the 
examiner indicated that no records were available for review.  
The examiner noted that an X-ray study of the cervical spine 
revealed narrowing at the C5-6 disk space to the right.  The 
examiner diagnosed cervical spine radiculitis with narrowing 
of the C5-6 disk space on the right.  

On July 1995 VA spinal examination, the veteran stated that 
he served as a paratrooper.  He reported a neck injury in 
service.  Since then, he indicated, he had been experiencing 
intermittent neck pain.  He also reported intermittent low 
back pain without radiation.  No service medical records were 
available for review.  A lumbosacral X-ray study revealed an 
S1 transitional vertebra.  The examiner diagnosed mechanical 
low back pain with transitional S1 vertebra.  

By August 1995 rating decision, the RO denied service 
connection for a low back disability, a cervical spine 
disability, and for a bilateral knee disability.  

A November 1995 written statement of a private physician 
reflected treatment for neck pain.  The diagnoses were those 
of cervical radiculitis, cervical disk degeneration, cervical 
biomechanical instability/subluxation, and cervicogenic 
headaches.  

At a February 1996 hearing, the veteran testified that he 
noticed hearing loss in service when he had difficulty 
communicating with more than one person at a time.  He 
indicated that he had trouble hearing the other party during 
telephone conversations.  He also complained of constant 
ringing mostly in the right ear.  He reported injuring his 
neck during physical training in service and opined that his 
low back and bilateral knee disabilities resulted from 
parachuting in service.  The veteran's sister testified that, 
after service, the veteran began to complain of ringing in 
the ears.  She also indicated that the veteran complained of 
neck, back, and knee pain.  

A May 1996 private audiologic examination, reflected the 
following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
60
80
44
LEFT
15
20
50
75
40

On January 1999 VA ear disease examination, the veteran 
complained of hearing loss and tinnitus.  The examiner 
diagnosed high frequency sensorineural hearing loss and 
tinnitus.  

On January 1999 VA audiologic examination, hearing loss was 
assessed as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
80
90
49
LEFT
10
20
70
90
48

Speech recognition was 96 percent on the right and 94 percent 
on the left under Maryland CNC guidelines.  

In a March 1999 written statement, the veteran asserted that 
he was rejected from the Army reserves due to hearing loss as 
well as from employment with the New York Police department 
because of hearing loss.  

A March 2000 written statement of a private physician 
indicated that the veteran was receiving treatment for the 
left knee.  Apparently, he sustained a work-related injury to 
that knee in December 1999.  On arthroscopic examination of 
the left knee, the physician discovered a large chronic 
osteophyte over the left patella.  

This finding was consistent with degenerative changes that 
were often posttraumatic, according to the physician.  The 
osteophyte, the physician stated, could not have possibly 
resulted from the recent left knee injury.  The arthroscopic 
examination also revealed left knee chondromalacia, a 
condition that was also chronic in nature.  According to the 
physician, such chondromalacia was either due to remote 
trauma or aging.  The examiner opined that it was very likely 
that the veteran's left knee disability was related to 
parachute jumps.  

From August 2000 to March 2001, the veteran failed to report 
for several VA medical examinations that were scheduled in 
connection with the matters on appeal.  

In April 2003, the veteran failed to report for scheduled VA 
orthopedic and audiologic examinations scheduled in 
connection with this appeal.  


Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  

When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2003); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  



Tinnitus

Because the veteran failed to report for a VA audiologic 
examination in April 2003, the Board must decide the claim of 
service connection for tinnitus based on the evidence of 
record.  38 C.F.R. § 3.655.  

The service medical records do not reflect complaints 
consistent with a diagnosis of tinnitus.  A review of the 
record reveals that the veteran first complained of tinnitus 
in October 1994 during a VA audiologic examination.  Tinnitus 
was diagnosed the following year.  

The veteran, therefore, suffers from a present disability, 
and a current disability is an essential component of service 
connection.  38 C.F.R. § 3.303; Degmetich, supra.  

The evidence, however, does not reflect the existence of a 
nexus between the veteran's presently diagnosed tinnitus and 
any event in service.  In the absence of a demonstrated link 
between a present disability and service, service connection 
for that disability cannot be granted.  38 C.F.R. § 3.303.  

Accordingly, based on the record as currently constituted, 
service connection for tinnitus is denied.  

The veteran contends that his tinnitus had its onset in 1984, 
during service.  The veteran, however, is not competent to 
render medical opinions upon which the Board may rely.  
Espiritu, supra.  

This is a case where the preponderance of the evidence weighs 
against the claim of service connection for tinnitus.  The 
evidence of record does not show a causal link or nexus 
between the claimed tinnitus and his service.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.CA. § 5107.  


Knees

Because the veteran failed to report for a VA orthopedic 
examination in April 2003, the Board must decide the claim of 
service connection for a knee disorder based on the evidence 
of record.  38 C.F.R. § 3.655.  

With respect to the right knee, service connection is denied 
because the record does not reflect the presence of a right 
knee disability that can be related to service.  38 C.F.R. 
§ 3.303; Degmetich, supra.  

The March 2000 private medical opinion indicated that a left 
knee arthroscopy revealed the presence of an osteophyte and 
chondromalacia that could well have resulted from remote 
trauma.  Indeed, the private physician opined that it was 
very likely that a left knee disability resulted from 
service.  

Based on the foregoing opinion and the character of the 
veteran's service, the Board finds that the evidence for and 
against the veteran's claim of entitlement to service 
connection for a left knee disability is at least in relative 
equipoise; the veteran, therefore, must prevail, and service 
connection for a left knee disability is granted.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert, 
supra.  

Regarding the right knee, however, there is absolutely no 
objective evidence is support of the veteran's claim of 
service connection, and the benefit of the doubt rule is not 
for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.CA. § 5107.  


Low back 

Because the veteran failed to report for a VA orthopedic 
examination in April 2003, the Board must decide the matter 
of service connection for a low back disability based on the 
evidence of record.  38 C.F.R. § 3.655.  

The veteran voiced occasional complaints of low back pain in 
service, but no low back complaints or findings were noted on 
his separation examination.  

On July 1995 VA orthopedic examination, low back pain with 
transitional S1 vertebra was diagnosed.  The veteran, 
therefore, suffers from a current low back disability, a 
prerequisite for the granting of service connection.  
38 C.F.R. § 3.303; Degmetich, supra.  

In addition to a current disability, however, the evidence 
must reflect a nexus between that disability and some event 
in service.  38 C.F.R. § 3.303.  Such a relationship has not 
been shown.  As such, service connection for a low back 
disability is denied.  

The Board acknowledges that the veteran attributes his low 
back disability to service.  The veteran, however, is not 
qualified to render medical opinions upon which the Board may 
rely.  Espiritu, supra.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim of service connection for a low 
back disability.  The evidence of record does not establish a 
causal link or nexus between the demonstrated low back 
disability and service.  As the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt rule 
is not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.CA. § 5107.  


Cervical spine 

Because the veteran failed to report for a VA orthopedic 
examination in April 2003, the Board must decide the claim of 
service connection for a cervical spine disability based on 
the evidence of record.  38 C.F.R. § 3.655.  

The Board recognizes complaints of neck pain during service 
and diagnoses related thereto at the time.  

The Board is also cognizant of the diagnosis recorded in the 
June 1995 VA cervical spine examination report reflecting 
cervical spine radiculitis with narrowing of the C5-6 disk 
space on the right.  The examiner, however, did not provide 
an opinion regarding the etiology of the veteran's cervical 
spine disability.  Also, no such opinion was provided in the 
November 1995 private treatment records.  

As outlined above, a present disability in itself is an 
insufficient basis for entitlement to service connection.  In 
addition to a present disability, the evidence must reflect a 
nexus between that disability and service.  38 C.F.R. 
§ 3.303; Degmetich, supra.  Because there is no demonstrated 
relationship between any present cervical spine disability 
and the demonstrated event in service, service connection for 
a cervical spine disability is denied.  38 C.F.R. § 3.303.  

Although the veteran believes his present neck disability is 
linked to in-service injuries, he is not competent to render 
medical opinions upon which the Board might rely.  Espiritu, 
supra.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  


Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected hearing loss warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  
38 C.F.R. §§ 4.85, 4.86, 4.87.  Disability ratings for 
hearing loss are derived from a mechanical application of the 
rating schedule to the numeric designations resulting from 
audiometric testing, as set forth under 38 C.F.R. § 4.85 
(2003).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The section of the Rating Schedule pertaining to the 
evaluation of hearing loss was revised effective June 10, 
1999, subsequent to the veteran's claim filed in July 1994.  
See 64 Fed. Reg. 25,202 (1999) (codified at 38 C.F.R. § 4.85-
4.87).

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The Karnas rule has since been eviscerated to a 
considerable degree by a decision of the Federal Circuit as 
well as legal precedent of VA's General Counsel.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) and VAOPGCPREC 7-
03 (Nov. 19, 2003).  

Nevertheless, the Board need not further address the impact 
of these recent Federal Circuit and General Counsel opinions 
on this matter in light of the circumstances presented in 
this case, which clearly indicate that neither version of the 
regulation is more favorable to the veteran.  

The former version of the rating schedule indicated that 
evaluations of bilateral defective hearing ranged from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  

To evaluate the degree of disability from bilateral service-
connected defective hearing, the schedule established 11 
auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI and 
VII, Diagnostic Codes 6100-6110 (1998).  

The revised rating schedule also establishes 11 auditory 
hearing acuity levels based on average puretone thresholds 
and speech discrimination that are essentially identical to 
the rating schedule in effect prior to June 1999.  

In addition, however, the revised rating schedule provides 
that when the puretone threshold at each of the four 
specified frequencies 1000, 2000, 3000, 4000 Hertz is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  

When the puretone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either table VI or table VI(a), 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. §§ 4.85, 4.86 
(2003).  

Based on the most recent audiologic test results obtained in 
January 1999, the veteran's right ear hearing loss consisting 
of an average puretone threshold of 49 and speech recognition 
of 96 percent represents Level I hearing loss under either 
the old or new criteria.  38 C.F.R. § 4.85, Table VI.  
Pursuant to results obtained on that examination, left ear 
hearing loss consisting of an average puretone threshold of 
48 and speech recognition of 94 percent represents Level I 
hearing loss under either the old or new criteria.  Id.  
Bilateral level I hearing loss entails no more than a no 
percent evaluation.  Id., Table VII.  The Board notes that 
the veteran's hearing loss does not fall within any category 
that would merit special consideration.  See 38 C.F.R. 
§§ 4.85, 4.86, Table VIa (2003).  

The Board notes that, because the veteran failed to appear 
for VA audiologic examinations scheduled in connection with 
his claim for increase, an increased rating for bilateral 
hearing loss would have been denied in any event by operation 
of law.  38 C.F.R. § 3.655.  



ORDER

Service connection for tinnitus is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a left knee osteophyte and 
chondromalacia is granted.  

Service connection for a low back disorder is denied.  

Service connection for a cervical spine disorder is denied.  

The claim for an increased (compensable) evaluation for the 
service-connected bilateral hearing loss must be denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



